UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 12-4692


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DARRELL SPENCER,

                Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston.  John T. Copenhaver,
Jr., District Judge. (2:12-cr-00035-1)


Submitted:   March 28, 2013                 Decided:   April 9, 2013


Before NIEMEYER and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


John H. Tinney, Jr., THE TINNEY LAW FIRM, PLLC, Charleston, West
Virginia, for Appellant.    Monica D. Coleman, Assistant United
States Attorney, Charleston, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Darrell Spencer appeals his 120-month below-Guidelines

sentence imposed after he pled guilty to aiding and abetting the

distribution        of   cocaine       base,        in     violation         of     21     U.S.C.

§ 841(a)(1)        (2006),    and     18     U.S.C.       § 2   (2006).             On    appeal,

counsel      for    Spencer     filed      a       brief    pursuant          to     Anders      v.

California,        386   U.S.       738    (1967),         asserting         there       are     no

meritorious        issues     for     appeal        but    questioning             whether       the

district court properly applied the career offender enhancement

in     the   Sentencing       Guidelines.                Spencer     has      not        filed    a

supplemental pro se brief, despite notice of his right to do so.

We affirm.

               “A defendant is a career offender if (1) [he] was at

least eighteen years old at the time [he] committed the instant

offense . . . ; (2) the instant offense . . . is a felony that

is . . . a controlled substance offense; and (3) [he] has at

least    two     prior   felony       convictions          of   .    .   .     a     controlled

substance        offense.”            U.S.         Sentencing        Guidelines            Manual

§ 4B1.1(a)         (2011).          “Any     prior        sentence       of        imprisonment

exceeding one year and one month that was imposed within fifteen

years of the defendant’s commencement of the instant offense

[and that] . . . , whenever imposed, . . . resulted in the

defendant being incarcerated during any part of such fifteen-

year    period     [is   counted].”          Id.     § 4A1.2(e);         see       id.    § 4B1.2

                                               2
cmt. n.3    (counting       provisions      of       § 4A1.2   are     applicable     to

counting of convictions under § 4B1.1).

            Spencer was convicted of distribution of cocaine base

in 1990 and was sentenced to sixty months in prison.                              He was

placed on supervised release in 1994.                       His supervised release

was   revoked     in   January    1996,     and      Spencer   returned      to   prison

until     October      1997.       In     2002,      Spencer    was     convicted      of

conspiracy to distribute cocaine and sentenced to fifteen years

in    prison      with    ten     years     suspended.           Spencer      remained

incarcerated until June 2007.              The drug sale on which Spencer’s

instant conviction is based occurred on August 18, 2011.                             Both

of Spencer’s prior drug felonies resulted in his incarceration

during    the     fifteen    years      prior   to    the    instant    offense      and,

accordingly, application of the career offender enhancement was

proper.     Our review of the record leads us to conclude that

Spencer’s below-Guideline sentence was neither procedurally nor

substantively unreasonable.

            In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

We therefore affirm the district court’s judgment.                          This court

requires that counsel inform Spencer, in writing, of the right

to petition the Supreme Court of the United States for further

review.      If    Spencer      requests    that      a   petition     be   filed,    but

counsel believes that such a petition would be frivolous, then

                                           3
counsel    may   move    in    this   court    for    leave    to   withdraw   from

representation.     Counsel’s motion must state that a copy thereof

was served on Spencer.

            We dispense with oral argument because the facts and

legal    contentions     are    adequately      presented      in   the   materials

before    this   court   and    argument      would   not     aid   the   decisional

process.



                                                                            AFFIRMED




                                         4